DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180310731 A1 to Staton.
	Re Claim 1, Staton teaches:
A wearable, packable neck pillow (at least [Abstract] “a neck pillow”.) comprising:
first and second bolsters each having upper and lower ends (at least Fig. 1 and [0022] “the two side arms refers to U shaped portion that surrounds the user's neck”.); 
a crosspiece connected to and extending between said bolster upper ends (at least Fig. 1 and [0022] “a curved portion of the pillowcase 100 that surrounds user's neck from rear side”.);
said crosspiece and said bolsters enclosing an interior compartment (at least Fig. 1 and [0022] “The pillowcase 100 resulted by joining the top fabric layer 102, the bottom fabric layer 104, and the intermediate fabric layer 106 includes a body portion, two side arms, an interior cavity accessible through a first closure means 116”.);
an opening to said interior compartment (at least Fig. 1 and [0022] “an interior cavity accessible through a first closure means 116”.); and
an opening closure configured for an open position providing access to said interior compartment through said opening and a closed position closing said opening to said interior compartment (at least Fig. 1 and [0022] “The first closure means 116 is preferably disposed at the opening provided on edge 114 of the body portion through which the interior cavity may be accessible”.).
Re Claim 2, Staton teaches:
The neck pillow according to claim 1, which includes: a bolster fastener connected to and interconnecting said bolsters (at least Fig. 1 element 116 and [0022] “a first closure means 116”.).
Re Claim 3, Staton teaches:
	The neck pillow according to claim 2 wherein said bolster fastener comprises one of: an eyelet fastener; a buckle; a snap fastener; a zipper; and a hook-and-loop fastener (at least Fig. 1 element 116 and [0022] “a first closure means 116”.).
Re Claim 4, Staton teaches:
The neck pillow according to claim 1, which includes: a pocket formed in one of said bolsters (at least Fig. 2 element 109 and [0024] “the pillowcase 100 may include a flap 109 configured externally on at least one of the two side arms either on the top fabric layer 102 or the bottom fabric layer 104”.).
Re Claim 7, Staton teaches:
The neck pillow according to claim 1 wherein said opening closure comprises one of a zipper, a snap fastener, a button and a hook-and-loop fastener (at least Fig. 1 element 116 and [0022] “a first closure means 116”.).
Re Claim 8, Staton teaches:
The neck pillow according to claim 1, which comprises a synthetic fabric material (at least [0021] “polyester”.).

Re Claim 9, Staton teaches:
A wearable, packable neck pillow (at least [Abstract] “a neck pillow”.) comprising:
first and second bolsters each having upper and lower ends (at least Fig. 1 and [0022] “the two side arms refers to U shaped portion that surrounds the user's neck”.); a crosspiece connected to and extending between said bolster upper ends (at least Fig. 1 and [0022] “a curved portion of the pillowcase 100 that surrounds user's neck from rear side”.); 
said crosspiece and said bolsters enclosing an interior compartment (at least Fig. 1 and [0022] “The pillowcase 100 resulted by joining the top fabric layer 102, the bottom fabric layer 104, and the intermediate fabric layer 106 includes a body portion, two side arms, an interior cavity accessible through a first closure means 116”.); 
an opening to said interior compartment (at least Fig. 1 and [0022] “an interior cavity accessible through a first closure means 116”.); an opening closure configured for an open position providing access to said interior compartment through said opening and a closed position closing said opening to said interior compartment (at least Fig. 1 and [0022] “The first closure means 116 is preferably disposed at the opening provided on edge 114 of the body portion through which the interior cavity may be accessible”.), 
said opening closure comprising one of a zipper, a snap fastener, a button and a hook-and- loop fastener (at least Fig. 1 element 116 and [0022] “a first closure means 116”.); a bolster fastener connected to and interconnecting said bolsters (at least Fig. 1 element 116 and [0022] “a first closure means 116”.); 
said bolster fastener comprises one of: an eyelet fastener; a buckle; a snap fastener; a zipper; and a hook-and-loop fastener; and a pocket formed in one of said bolsters (at least Fig. 1 element 116 and [0022] “a first closure means 116”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Staton in view of US 20200178709 A1 to Brown.
Re Claim 5, Staton teaches:
The neck pillow according to claim 1 (detailed with respect to claim 1). 
Staton does not explicitly teach:
which includes printing on an externally-visible portion of said neck pillow.
However, Brown teaches:
which includes printing on an externally-visible portion of said neck pillow (at least Fig. 3 and [0020] “casing of the travel pillow is customizable with text, such as a school or sports team names and/or logos or business names”.).
It would have been obvious to a person having ordinary skill in the art to have modified the neck pillow taught by Staton with the printing taught by Brown because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (printing on fabric taught by Brown) with a known device (neck pillow taught by Staton) with predictable results. A person having ordinary skill would have been motivated to do so because it “can be customizable to include different colors and/or textures depending on the choice and/or needs of the user” (Brown [0020]).
Re Claim 6, the combination of Staton and Brown teaches:
The neck pillow according to claim 5 (detailed with respect to claim 5). 

wherein said printing comprises a commercial message (at least Fig. 3 and [0020] “casing of the travel pillow is customizable with text, such as a school or sports team names and/or logos or business names”.).
Re Claim 10, Staton teaches:
The neck pillow according to claim 9 (detailed with respect to claim 9). 
which includes printing on an externally-visible portion of said neck pillow.
Staton does not explicitly teach:
which includes printing on an externally-visible portion of said neck pillow.
However, Brown teaches:
which includes printing on an externally-visible portion of said neck pillow (at least Fig. 3 and [0020] “casing of the travel pillow is customizable with text, such as a school or sports team names and/or logos or business names”.).
It would have been obvious to a person having ordinary skill in the art to have modified the neck pillow taught by Staton with the printing taught by Brown because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (printing on fabric taught by Brown) with a known device (neck pillow taught by Staton) with predictable results. A person having ordinary skill would have been motivated to do so because it “can be customizable to include different colors and/or textures depending on the choice and/or needs of the user” (Brown [0020]).
Re Claim 11, the combination of Staton and Brown teaches:
The neck pillow according to claim 10 (detailed with respect to claim 10). 
Brown further teaches:
wherein said printing comprises a commercial message (at least Fig. 3 and [0020] “casing of the travel pillow is customizable with text, such as a school or sports team names and/or logos or business names”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673   

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673